DETAILED ACTION
Claims 1–30 are pending in the present application. Claims 1–22 remain original, and claims 22–20 remain withdrawn in the amendment filed by Applicant on 31 May 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to the Specification for minor informalities are accepted.
Applicant has not argued the claim interpretations for claims 1 and 15, therefore they are maintained.
The objections to the Drawings are maintained. Please refer to the arguments below.
The rejections of claim 16 under 35 U.S.C.§ 112(b) are maintained. Please refer to the arguments below. 
Response to Arguments
Applicant’s argues the following in the Remarks filed on May 31st, 2022:
Drawing Objections (Remarks 8–9)
112(b) rejection of claim 16: (Remarks 10–11)
102(a)(2) rejection anticipated by Binderbauer and Gonzalez (Remarks 12–14).

The following addresses each of the main arguments:
Drawing Objections (Remarks 8–9)
Applicant asserts, “one of ordinary skill in the art would understand adequately the difference between a cylindrical chamber and a non-cylindrical chamber, as well as how to structure a non-cylindrical chamber to not be cylindrical in order to accommodate a linear railgun”. The Office agrees that one of ordinary skill in the art would understand adequately the difference between a cylindrical chamber and a non-cylindrical chamber. The issue is that accommodating a liner or linear railgun for the purpose of a fusion reactor that generates power is not an ordinary skill in general, because no one has succeeded so far. Applicant admits at [0002], “Designing a system that can confine the plasma long enough at high enough temperature and density is the major challenge in the development of fusion power”. Applicant also refers to the “major physics barrier to practical nuclear fusion” at [0049]. For example, Applicant has not stated the drive pressures or diameters of the liner needed, nor the specific characteristics of the railgun.
Given that Applicant has illustrated the liner 144 and railguns 140/142 as little more than block diagrams in Fig. 1, the Office maintains that one of ordinary skill would not know how to arrange them nor what they would look like if they were implemented in a non-cylindrical reactor such as a spheromak for example. Whether they are solid or composed of wires still does not describe where they are located in the reactor with respect to the target plasma for example. How they are actually implemented is considered essential to the functioning of the claimed invention. Therefore the Drawing objections are maintained.
112(b) rejection of claim 16: (Remarks 10–11)
Applicant argues, “Applicant's claim 16 is not a "use" claim as described in MPEP 2173.05(q)”. However, Applicant has recited a function of configuring a target plasma to have a high β that has no accompanying structure, therefore there is a process recited within the apparatus claim, and 2173.05(q) pertains to a process, not just a “use”. The main point the Office made was that this claim “merely recites a result achieved by the invention”, which falls under the same idea of stating one must have something happen without providing any structure to support it happening. 
The Office agrees that MPEP 2173.05(g) is also applicable for discussion as an analogous example to Applicant’s intended result claim. Applicant’s argument centers however, on case law regarding In re Barr where it was held that a chemical compound “incapable of forming a dye with said oxidizing developing agent” was permissible function language. 
This case lase is not analogous to Applicant’s claimed invention, because in Applicant’s case, the steps to “configuring” the system such that “the target plasma, when compressed, has a high β, of order unity”, is crucial to whether or not the system will work as intended. At [0058], Applicant discusses the merits of different values of beta for different types of MCF fusion reactors, referring to a high beta just short of unity as a “common goal” and at [0075] Applicant notes that an open-ended plasma machine may have a beta much less than unity. Therefore, given that the claimed invention is not expected to be easy to obtain and is a goal within the scientific community, one should recite more steps and/or structure to achieving this goal. Functional language is not permissible when it centers around a very difficult and contested value in fusion technology.
102(a)(2) rejection anticipated by Binderbauer and Gonzalez (Remarks 12–14)
Applicant states “Binderbauer does not contemplate a target plasma, and it can be easily recognized that Binderbauer does not disclose plasma pistons converging to close open ends of a magnetic field confining a target plasma”. However, Applicant has not defined the term “target plasma” in the claim, therefore under the broadest reasonable interpretation, a target plasma could be understood as the one being created by the collision of the two plasmoids. Applicant has not stated that a target plasma is already there, only a chamber that holds it is claimed. Appellant's arguments are not based on limitations that appear in the claim. Arguments must be commensurate in scope with the actual claim language. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998) (The “name of the game is the claim” and unclaimed features cannot impart patentability to claims).
In addition, Applicant states that Binderbauer “does not disclose plasma pistons converging to close open ends of a magnetic field confining a target plasma”. However, “closing open ends of a magnetic field” is considered qualitative not quantitative. What does Applicant consider to be the “ends” of the magnetic field when no physical description of the magnetic field is provided in the claim other than the ends are open? Any moving charged object such as plasmas being fired would by their very nature be capable of closing “ends” of a magnetic field.
Applicant also states that “Gonzalez’ CT injectors … are substantially radial and directed towards the mid-plane of the confinement vessel” and “function as an alternative to a pellet injector and function for fueling purposes not compression”. The Office disagrees. If Gonzalez’ compact torii CT) were for fueling purposes only, then a gas inlet could have been used instead of firing the plasma guns. By their very nature, Gonzalez’ CT injectors will be compressing and heating the target plasma due to their collision speeds.
To conclude, Applicant’s arguments are found unpersuasive.  It is suggested to provide as much detail as possible in the description of Applicant’s invention in order to distinguish over combinations of prior arts, for example, by combining the limitations of claims 1, 6, 9, 11, and 18. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. recites the limitation, 
Claim 16 recites the limitation "wherein the system is configured such that the target plasma, when compressed, has a high β, of order unity". This limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because it merely recites a result achieved by the invention. MPEP 2173.05(q) and/or (g). The achievement of a given β is highly dependent on various process parameters such as magnetic field, amount of compression, type of fuel, etc., so one of ordinary skill in the art has no way to ascertain what structural arrangement and/or configuration is required of the system to achieve such a function. Furthermore, the functional limitation is tied to the claimed system as a whole rather than to the system components and their structural relationships that provide or contribute to the recited function.  A claim is held to be indefinite when it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102

Claims 1 and 16 are rejected under 102(a)(2) as being anticipated by Michl Binderbauer et al, US 20210110939 A1 (hereinafter “Binderbauer”).
Regarding claim 1, Binderbauer discloses a magnetic confinement system comprising:
a) a  magnetic mirror device (para. 5,38: field-reversed mirror plasma) including
i) a chamber to hold a target plasma (Fig. 1; para. 30,33: compression chamber 20);
ii) a coil arrangement to generate a magnetic field configuration in the chamber to confine the target plasma in cylindrically-symmetric form in the chamber (para. 33-34: coils 30,40), the magnetic field configuration having open ends (Fig. 1); and 
b) plasma guns to generate plasma pistons and project the plasma pistons at the open ends of the magnetic field configuration (Fig. 1; para. 33: formation sections 12N,12S and acceleration sections 16N,16S project compact tori corresponding to plasma pistons), the plasma pistons in operation converging towards each other to close the open ends of the magnetic field configuration and to compress and heat the target plasma (the formation and acceleration sections can be operated simultaneously. Note that by their very nature, the plasma pistons will be compressing and heating the target plasma as they merge due to their collision speeds, and closing the open ends of the magnetic field configuration because they are charged and merge).

Regarding claim 16, Binderbauer discloses the system of claim 1, wherein the system is configured such that the target plasma, when compressed, has a high β, of order unity, where β is the ratio of pressure of the plasma and pressure due to the magnetic field (Binderbauer para. 3: FRX plasmas are stated to have a high average β value close to 1).

Claims 1–4, 10, 12–14, 17, and 20–21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jesus Gonzalez et al, US 20190141827 A1 (hereinafter “Gonzalez”).
Regarding claim 1, Gonzalez discloses a magnetic confinement system comprising:

    PNG
    media_image1.png
    364
    784
    media_image1.png
    Greyscale

a) a  magnetic mirror device (Figs. 2,3A; para. 15: mirror plugs 440 and quasi dc mirror coils 430 are comprised) including
i) a chamber to hold a target plasma (para. 53: central confinement vessel 100);
ii) a coil arrangement to generate a magnetic field configuration in the chamber to confine the target plasma in cylindrically-symmetric form in the chamber (para. 57: coils 412,414,416 etc.), the magnetic field configuration having open ends (passages 442); and 
b) plasma guns (Figs. 21A/B: compact toroid injectors; para. 101: “The CT injector 720 comprises a magnetized coaxial plasma-gun (MCPG)”) to generate plasma pistons (compact torii) and project the plasma pistons at the open ends of the magnetic field configuration (para. 101), the plasma pistons in operation converging towards each other to close the open ends of the magnetic field configuration and to compress and heat the target plasma (Fig. 12; para. 86,103: the FRC plasma formed by the collision of each separate plasma piston may be used as a target for subsequent injections. Note that by their very nature, Gonzalez’ CT injectors will be compressing and heating the target plasma due to their collision speeds, and closing the open ends of the magnetic field configuration because they are charged and merge to meet the central plasma. See also para. 103 regarding the injected CTs carrying embedded magnetic field).

Regarding claim 2, Gonzalez discloses the system of claim 1, wherein the coil arrangement includes plural coils arranged along a length of the chamber (Figs. 2,3A,3E coils 412, 414 etc.), the plural coils generating a longitudinal magnetic field to confine the target plasma radially (Fig. 2: longitudinal magnetic field lines are shown; para. 44: axial/longitudinal and radial stability is disclosed), the magnetic field strengthened at the ends of the magnetic field configuration to form magnetic mirrors (para. 70: strong axial mirrors 432,434,436,444 are taught).
Regarding claim 3, Gonzalez discloses the system of claim 1, wherein the chamber is cylindrical (Gonzalez Fig. 3E: the system is shown to be cylindrical in cross-section).

Regarding claim 4, Gonzalez discloses the system of claim 1, wherein each of the plasma guns is configured to project one of the plasma pistons at one of the open ends of the magnetic field configuration (Gonzalez para. 101: “The discharge end of the CT injectors 720 are directed towards the mid-plane of the confinement vessel 100”).

Regarding claim 10, Gonzalez discloses the system of claim 1, wherein each plasma piston comprises a series of plasma pistons (Gonzalez para. 59,101: The CT injectors 720 create plasma streams in pulses).

Regarding claim 12, Gonzalez discloses the system of claim 1, wherein each plasma piston comprises primarily thermonuclear fuel (Gonzalez para. 3: D-He3 and p-B11 are known thermonuclear fuels).

Regarding claim 13, Gonzalez discloses the system of claim 1, wherein mass and velocity of each plasma piston are selected to result in sufficient compression and heating of the target plasma to produce thermonuclear fusion (Gonzalez para. 4,49: the FRC device may cause thermonuclear fusion).

Regarding claim 14, Gonzalez discloses the system of claim 1, wherein the target plasma comprises primarily thermonuclear fuel (Gonzalez para. 3: D-He3 and p-B11 are known thermonuclear fuels which become the target plasma after the pistons collide).

Regarding claim 17, Gonzalez discloses the system of claim 1, further comprising means to hold the plasma pistons in position after compression of the target plasma (Gonzalez Figs. 2,3A: plasma funs 350 are secured in divertor chambers 310 for stability).

Regarding claim 20, Gonzalez discloses the system of claim 1, wherein the target plasma is confined in a field-reversed configuration (Gonzalez e.g. para. 101: FRC plasma is cited).

Regarding claim 21, Gonzalez discloses the system of claim 1, wherein the target plasma is a spheromak (Gonzalez para. 101: “a Spheromak-like plasma is generated”).

Claim Rejections - 35 USC § 103
Claims 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Richard Gorski et al, US 20170323691 A1 (hereinafter “Gorski”).		
Regarding claim 5, Gonzalez discloses the system of claim 1, however, Gonzalez fails to explicitly teach the type of railguns.
Gorski teaches a related plasma system, wherein the plasma guns are linear railguns and the chamber is non-cylindrical to accommodate the linear railguns (Gorski Fig. 2; para. 8,20: the chamber is conical to accommodate the two conical linear railguns/ plasma injectors (CPIs) 20 at each end).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the known technique of railguns as plasma guns, to the plasma guns of Gonzalez. According to Gorski para. 8, “Experimental data from rail gun tests have shown that rail gun technology, through a variety of plasma accelerator configurations, can create the intense plasma burst at the high-velocity and density needed for fusion”.

Regarding claim 6, Gonzalez discloses the system of claim 1, however, Gonzalez fails to explicitly teach the type of railguns. Gorski teaches a related plasma system, wherein the plasma guns are coaxial railguns (Gorski Fig. 2; para. 8,20: the conical linear railguns/ plasma injectors (CPIs) 28 are coaxial as shown). Please refer to the same obviousness motivation of claim 5.

Claims 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of John Slough, US 20150364220 A1 (hereinafter “Slough”).	
Regarding claims 7–8, Gonzalez discloses the system of claims 1 and 7, respectively, Gonzalez fails to disclose a mechanism to further compress the target plasma radially, and cites a biased electric field rather than a magnetic field to compress the target plasma radially.
Slough in Figs. 7 and 9 teaches a related plasma system comprising a mechanism to further compress the target plasma radially (para. 35: Slough teaches radial and axial compression of a similar FRC plasma) wherein the mechanism is configured to increase the magnetic field at a center region of the magnetic field configuration to compress the target plasma radially (Slough para. 35,68-69: magnetic compression is used).
It would have been obvious to combine the known technique taught by Slough of compressing a target plasma using magnetic fields with the mechanism of Gonzalez. This would help to further plasma compression and confinement, increasing chances for fusion to occur.
Regarding claim 9, Gonzalez discloses the system of claim 7, however Gonzalez fails to cite a liner to compress the target plasma radially.
Slough in Figs. 7 and 9 teaches a related plasma system comprising a mechanism to compress the target plasma radially, wherein the mechanism includes a liner within the chamber, the liner configured to implode to compress the target plasma radially (Slough Figs. 2A-2F; para. 39,62: foil liners 206).
It would have been obvious to one of ordinary skill in the art to apply the known technique of a liner taught by Slough to the plasma system of Gonzalez. According to Slough para. 68, the target FRC plasma  has demonstrated the configuration lifetime scaling required for liner compression, so liner compression would have worked well on the FRC plasma of Gonzalez, and this would have further aided compression.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez.
Regarding claim 11, Gonzalez discloses the system of claim 1, however Gonzalez fails to teach each plasma piston comprises primarily a composition different from that of the target plasma. It would have been obvious to one of ordinary skill in the art to try varying the composition of the plasma pistons at different times to produce different pulsed materials at the central target, for the purpose of increasing chances of fusion.
Regarding claim 16, Gonzalez discloses the system of claim 1, wherein the system is configured such that the target plasma, when compressed, has a high β, of order unity, where β is the ratio of pressure of the plasma and pressure due to the magnetic field (Gonzalez para. 3: a “high” β ratio is taught, however there is no explicit statement of unity being reached).
It would have been obvious to one of ordinary skill in the art that Gonzalez meant a β on the order of unity by a high β, because FRC plasmas are known to be able to achieve such a ratio. See for example Binderbauer para. 3.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Tessien Ross, WO 0139197 A2 (hereinafter “Ross”).
Regarding claim 15, Gonzalez discloses the system of claim 14, however Gonzalez fails to disclose the target plasma further comprises a relatively small amount of heavy ions.
Ross teaches a plasma system, wherein the target plasma further comprises a relatively small amount of heavy ions to cool electrons via bremsstrahlung (Ross p. 23 ll. 14-31).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the known technique of adding heavy ions to the plasma, taught by Ross, to the system of Gonzalez. According to Gonzalez p. 23 ll. 14-31, this would help to increase the temperature of the plasma formed, leading to improved nuclear reaction capabilities, which later would help to cool electrons after the nuclear reaction has taken place.

Claims 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Charles Hartman et al*, US 4314879 A (hereinafter “Hartman”). *previously cited
Regarding claims 18–19, Gonzalez discloses the system of claims 1 and 18, respectively, however Gonzalez fails to teach a central conductor extending through the chamber.
Hartman teaches further comprising a central conductor extending through the chamber between two of the plasma guns to stabilize the plasma pistons (Hartman Fig. 2: central conductor 37 extends through plasma chamber 33), wherein the central conductor is configured to further stabilize the plasma pistons, the target plasma, or both, by application of a current through the central conductor (Col. 6 ll. 13-42: surface currents flow along the central conductor 37 to establish the aximuthal, or toroidal magnetic field that accelerates the plasma in the axial direction and therefore helps to stabilize it in the axial direction).
It would have been obvious to one of ordinary skill in the art to combine the central conductor taught by Hartman with the chamber of Gonzalez, for the purpose of improving the acceleration of the plasma pistons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628